Exhibit 10.7
 
FILM 639 EXP 1701
 
ASSIGNMENT OF OIL AND GAS LEASE
 
STATE OF MONTANA
§       §    
COUNTY OF SHERIDAN
§    

 
KNOW ALL MEN BY THESE PRESENTS:
 
THAT, L & H Resources, LLP. whose address P. 0. Box 20711, Billings, MT 59104
(hereinafter called "Assignor"), for the sum of Ten Dollars ($10.00) and other
valuable consideration, the receipt of which is hereby acknowledged, does hereby
assign, transfer and deliver unto Stratex Oil and Gas, Inc., whose address is 30
Echo Lake Rd., Watertown, CT 06795 (hereinafter called "Assignee") all (100%) of
Assignors interest in and to the oil and gas rights in and to the Oil and Gas
Lease only as to the described lands under said lease and any renewals, top
leases and or extensions thereof and described below as recorded in Sheridan
County. Montana", together with the rights incident thereto.
 

Lessor Lessee Film EXP  Entry Description Dona J. Phelps, amwdssp L & H
Resources , LLP 638  1603  483204 Township35 North, Range 58 East. M.P.M.      
Section 30: SWN W. N WSW, S/2S/2       Section 32: S/2NE, N/2SE, SESE

 
Assignor covenants and agrees to execute and deliver to Assignee all such other
instruments and documents to more fully transfer, evidence the transfer of, or
otherwise assure to Assignee or its successors or assigns all of the respective
properties, rights and interests herein and hereby granted. Assignor further
agrees to execute separate assignments of individual oil. gas and mineral leases
or interests therein that are necessary to facilitate the recognition of
Assignee's ownership of the leases by all applicable governmental or tribal
agencies and authorities.
 
THIS ASSIGNMENT IS MADE WITHOUT WARRANTIES OF ANY KIND, EITHER EXPRESS OR
IMPLIED EXCEPT THAT ASSIGNOR WARRANTS TITLE TO THE ASSETS FROM AND AGAINST ALL
PERSONS CLAIMING BY, THROUGH AND UNDER ASSIGNOR, BUT NOT OTHERWISE.
 
The terms, covenants and conditions hereof shall he binding upon and shall inure
to the benefit of Assignor and Assignee and their respective successors and
assigns: and such terms, covenants and conditions shall be covenants running
with the land above described and the assigned premises and with each transfer
or assignment of said leases.
 
This assignment shall be effective 12:01 a.m. Mountain Standard Time, January 3,
2012 (the "Effective Date).
 
IN WITNESS HEREOF, this Assignment is executed this 9th day of January, 2012.
 

 
L & H Resources, LLP
           
By:
/s/ Neal La Fever      
Neal La Fever, Managing Partner
 

 
ACKNOWLEDGEMENT
 
STATE OF MONTANA
)       )ss.    
COUNTY OF YELLOWSTONE
)    

 
On this 9th day of January, 2012, before me personally appeared Neal La Fever,
to me personally known, who. being by me duly sworn, did say that he is the
Managing Partner for L & H Resources, LLP, and that said instrument was signed
on behalf of said company and acknowledged that said instrument was the free act
and deed of said company.
 
Witness my hand and official seal.
 
My Commission expires:
    Notary Public for the State of Montona       Thomas M. Hayes       Printed
Name:         Residing at  

 

 [stratexex10vii.jpg] THOMAS M. HAYES
NOTARY PUBLIC for lie
State of Montana
Residing at Billings, Montana
My Commission Expires
January 3, 2016
          484012 BOOK: 639 FILM
PAGE:   1701        Pages:  1
   
STATE OF MONTANA SHERIDAN COUNTY
   
RECORDED: 01/17/2012 8:33 KOI: ASSIGN O&G
JUNE A. JOHNSON CLERK AND RECORDED
    FEE: $17.00 BY:       
TO: L & H RESOURCES, LLP POBILL GS, MT 59104

 